SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (May 17, 2010): May 13, 2010 GUIDED THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-22179 (Commission File Number) 58-2029543 (IRS Employer Identification No.) 5835 Peachtree Corners East, Suite D Norcross, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(770)242-8723 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions : o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2.02 Results of Operations and Financial Condition On May 13, 2010, the registrant publicly released its financial results for the first quarter 2010, as more fully described in the press release, a copy of which is furnished as Exhibit99.1 hereto and which information is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits The following exhibits are filed with this report: Exhibit No. Description Press Release dated May 13, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GUIDED THERAPEUTICS, INC By: /s/ MARK L. FAUPEL Mark L. Faupel, Ph.D. CEO & President Date: May 17, 2010 3
